United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rio Grande, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kevin Card, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0896
Issued: January 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 18, 2017 appellant, through his representative, filed a timely appeal from
November 10 and December 9, 2016 merit decisions of the Office of Workers’ Compensation
Programs2 (OWCP). Pursuant to the Federal Employees’ Compensation Act3 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
Appellant timely requested oral argument pursuant to section 501.5(b) of Board’s Rules of Procedure.
20 C.F.R. § 501.5(b). By order dated August 25, 2017, the Board exercised its discretion and denied the request,
finding that the arguments on appeal could adequately be addressed based on the case record. Order Denying
Request for Oral Argument, Docket No. 17-0896 (issued August 25, 2017).
3

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly suspended appellant’s compensation
benefits pursuant to 5 U.S.C. § 8123(d) due to his failure to cooperate with a scheduled medical
examination; and if so, (2) whether OWCP properly determined that appellant’s claims for
disability for the period October 29 to November 25, 2016, and any further period, were not
payable.
FACTUAL HISTORY
On December 1, 2010 appellant, then a 33-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he had black outs due to a November 30, 2010 motor vehicle
accident that occurred while delivering mail. The claim was adjudicated by OWCP under File
No. xxxxxx389. On January 13, 2011 OWCP accepted major depression, recurrent episode, and
anxiety state, unspecified as a result of an employment-related motor vehicle accident that
occurred on November 30, 2010. Appellant returned to full-time, full duty in January 2011.
On April 11, 2014 appellant filed a traumatic injury claim alleging that on April 10, 2014
he was assaulted by a customer while delivering mail causing neck and shoulder injuries, head
trauma, panic attacks, and depression. He stopped work that day. OWCP developed this claim
under File No. xxxxxx195.
Appellant filed a claim for compensation (Form CA-7) for the period June 28 to
July 10, 2014.
By decision dated July 10, 2014, OWCP denied the claim for the alleged April 10, 2014
employment injury. It found that the April 10, 2014 incident was a compensable factor of
employment, but that the record contained insufficient medical evidence to establish a condition
caused by this compensable employment factor. Appellant timely requested a hearing before an
OWCP hearing representative.
Appellant filed additional CA-7 claims for compensation commencing July 12, 2014.
By decision dated May 8, 2015, OWCP’s hearing representative reversed the July 10,
2014 decision, finding that the medical evidence of record was sufficient to establish causal
relationship between the April 10, 2014 employment incident and appellant’s medical condition.
Thus, he directed OWCP to accept appellant’s claim for post-traumatic stress disorder (PTSD).
The hearing representative also directed that File Nos. xxxxxx195 and xxxxxx389 be combined,
which was done on May 14, 2015.4
On May 14, 2015 OWCP accepted PTSD and paid appellant retroactive wage-loss
compensation for the period June 28 through October 7, 2014 and May 30 through August 7,
2015, and continuing.

4

OWCP File No. xxxxxx389 serves as the master file.

2

In a July 30, 2015 decision, OWCP denied appellant’s claim for compensation for the
period October 27, 2014 through May 29, 2015. It noted that this claimed period was not
substantiated by the evidence of record. Appellant timely requested a hearing.
On September 15, 2015 OWCP referred appellant to Dr. Jose Rios-Robles, a Boardcertified psychiatrist, for a second opinion evaluation. On September 21, 2015 it also referred
him to Deborah Perez, Ph.D., a clinical psychologist, for neuropsychological testing at 10:00
a.m. on October 15, 2015.
In an October 7, 2015 report, Dr. Rios-Robles noted the history of injury and his review
of the record, including the statement of accepted facts (SOAF) he had been provided.
Following mental status examination, he diagnosed PTSD, noting that appellant had a fear of
being attacked, relived the experiences of the assault, was easily startled, and had avoidance
behaviors. Dr. Rios-Robles advised that appellant’s condition had not resolved and that he
remained disabled and could not return to his date-of-injury job, but could return to sedentary
work, such as an office job. On a psychiatric work capacity evaluation form (OWCP-5a), he
reiterated his conclusions, noting that appellant was fearful of working on the streets, and felt
persistently threatened when in public.
On October 16, 2015 OWCP scheduled additional testing with Dr. Perez at 11:30 a.m. on
October 28, 2015.
In a November 10, 2015 report, Dr. Perez noted performing neuropsychological testing
on October 15 and 28, 2015. She reported reviewing the SOAF, the medical record, and the
history of injury. Dr. Perez advised that the results of the testing were not a valid reflection of
appellant’s current abilities or of his cognitive, neuropsychological, or psychological
functioning. She indicated that effort and motivation testing consistently confirmed diminished
effort and concluded that the testing was invalid. Dr. Perez diagnosed PTSD and major
depressive disorder by history, and anxiety disorder. She opined that the PTSD and depressive
disorder were not supported in her evaluation and “are not considered an accurate
representation” of appellant’s maximal capacity to respond correctly. Dr. Perez found “his
performance was compromised by insufficient effort, symptom exaggeration, and
inconsistencies.”
A December 8, 2015 functional capacity evaluation indicated that appellant could work at
a sedentary level of physical demands for an eight-hour workday.
On January 27, 2016 OWCP proposed to suspend appellant’s compensation benefits
because he obstructed the October 2015 evaluations with Dr. Perez. Appellant was informed of
the penalty provision of section 8123(d) of FECA and was afforded 14 days to provide, in
writing, good cause for his failure to cooperate with the evaluation. He was also advised to
contact OWCP immediately if he intended to report for a rescheduled examination.
A CA-110 form revealed that appellant telephoned OWCP on February 3, 2016 to request
that it reschedule his second opinion medical examination and noted that he was willing to attend
the rescheduled psychological testing.

3

In correspondence dated February 3, 2016, received by OWCP on February 11, 2016,
appellant noted that his evaluation by Dr. Perez was interrupted several times when Dr. Perez did
other things, and he did not have the opportunity to eat lunch or a snack during the testing. He
maintained that Dr. Perez was not professional or communicative as she was taking care of other
business on her telephone. Appellant concluded that he would be fully cooperative with a
rescheduled examination, but would prefer another doctor.
Following a preliminary review of the record, by decision dated February 12, 2016, an
OWCP hearing representative reversed the July 30, 2015 decision which had denied appellant’s
claim for wage-loss compensation for the period October 27, 2014 through May 29, 2015. She
found that, based on the evidence of record, appellant had met his burden of proof to establish
entitlement to monetary compensation for the period claimed.5
On February 16, 2016 OWCP finalized the proposed suspension, effective that day. It
found that appellant had obstructed the October 2015 examination by Dr. Perez. OWCP further
indicated that it had not received anything in writing in which appellant indicated full
compliance with an evaluation. It informed appellant that wage-loss compensation would be
reinstated only after he attended and fully cooperated with an examination.
OWCP paid appellant retroactive compensation for the period October 27, 2014 through
May 29, 2015.
However, appellant’s wage-loss compensation was suspended as of
February 16, 2016.
In correspondence postmarked February 29, 2016 appellant requested a hearing from the
February 16, 2016 decision. He maintained that he did not obstruct the evaluation and did not
refuse to take a second test. Appellant indicated that he would retake the evaluation at any time.
He continued to file claims for compensation (Form CA-7).
On August 11, 2016 nearly five months after notifying OWCP that he would attend and
cooperate with a rescheduled second opinion examination, appellant again wrote that he would
fully cooperate with any rescheduled examination with Dr. Perez. However, OWCP did not
reschedule the examination.
Effective August 11, 2016 appellant retained a representative. In a September 12, 2016
letter, his representative advised that appellant had notified OWCP on February 23, 2016 that he
intended to fully comply with a new examination and requested that appellant’s benefits be
immediately restored retroactive to February 23, 2016.
At the hearing, held on October 4, 2016, appellant’s representative asserted that appellant
made multiple telephone calls and mailed letters indicating his intention to cooperate with a
rescheduled examination. He maintained that, per OWCP procedures, a telephone call was
sufficient notice on behalf of appellant. Appellant testified that Dr. Perez’s examination was
over two days, was longer than he expected, and that his neck and back hurt. He indicated that
he had not returned to work and would fully cooperate with a rescheduled examination.
5
The hearing representative noted that appellant had not submitted claims for compensation for dates prior to
June 28, 2014 or for the period October 8 through 26, 2014.

4

By decision dated November 10, 2016, an OWCP hearing representative affirmed the
February 16, 2016 decision suspending appellant’s compensation because he had obstructed a
scheduled medical appointment. She found that he did not establish good cause for his
noncompliance with the examination. The hearing representative noted that, as appellant had
agreed to cooperate with a rescheduled examination on February 3, 2016, OWCP should
schedule an appointment and, following his attendance and cooperation, compensation should be
restored retroactive to the date of suspension.
On December 6, 2016 appellant’s representative requested that OWCP reschedule a
second opinion evaluation. Appellant had continued to submit claims for compensation through
November 25, 2016.
In a December 9, 2016 decision, OWCP found that appellant’s claim for compensation
for the period October 29 to November 25, 2016 was not payable. It explained that no
compensation benefits would be paid until he had attended a second opinion evaluation and fully
complied with the evaluation, after which his compensation would be restored retroactively to
the date of the suspension of benefits.
LEGAL PRECEDENT -- ISSUE 1
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.6
The determination of the need for an examination, the type of examination, the choice of locale,
and the choice of medical examiners are matters within the province and discretion of OWCP.7
OWCP regulations at section 10.320 provide that a claimant must submit to examination by a
qualified physician as often and at such times and places as OWCP considers reasonably
necessary.8 Section 8123(d) of FECA and section 10.323 of OWCP regulations provide that, if
an employee refuses to submit to or obstructs a directed medical examination, his or her right to
compensation is suspended until the refusal or obstruction ceases.9 OWCP procedures provide
that before OWCP may invoke these provisions, the employee is to be provided a period of 14
days within which to present in writing his or her reasons for the refusal or obstruction.10 If good
cause for the refusal or obstruction is not established, entitlement to compensation is suspended
in accordance with section 8123(d) of FECA.11

6

5 U.S.C. § 8123.

7

J.T., 59 ECAB 293 (2008).

8

20 C.F.R. § 10.320.

9

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323; R.T., Docket No. 14-95 (issued May 22, 2014).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010).
11

Id.

5

ANALYSIS -- ISSUE 1
The Board finds that, within the meaning of section 8123 of FECA, appellant obstructed
Dr. Perez’s neuropsychological testing on October 15 and 28, 2015. OWCP directed appellant to
attend the evaluation by Dr. Perez after it determined that it required an assessment of his
psychological functioning.
By letter dated September 21, 2015, OWCP’s scheduling contractor, notified appellant of
the scheduled evaluation beginning at 10:15 a.m. on October 15, 2015 and on October 16, 2015
notified him that additional testing was scheduled at 11:30 a.m. on October 28, 2015. The
correspondence indicated that the evaluation should take approximately 60 minutes and that
additional time could be required should the provider request additional testing.
The record supports that appellant attended Dr. Perez’s testing appointments on
October 15 and 28, 2015. Dr. Perez, however, advised that the results of the testing were not a
valid reflection of appellant’s current abilities or of his cognitive, neuropsychological, or
psychological functioning. She indicated that effort and motivation testing consistently
confirmed diminished effort. Dr. Perez concluded that the testing was invalid, indicating that
appellant’s diagnosed PTSD and depressive disorder were not supported in her evaluation which
was not considered an accurate representation of his maximal capacity to respond correctly. She
advised that his testing performance was compromised by insufficient effort, symptom
exaggeration, and inconsistencies.
The Board has recognized OWCP’s responsibility in developing claims.12 Section 8123
authorizes it to require an employee, who claims disability as a result of federal employment, to
undergo a physical examination as OWCP deems necessary. The determination of the need for
an examination, the type of examination, the choice of locale, and the choice of medical
examiners are matters within the province and discretion of OWCP. The only limitation on this
authority is that of reasonableness.13 The referral to an appropriate specialist in appellant’s area
at OWCP’s expense cannot be considered unreasonable. In this case, OWCP acted within its
discretion by referring appellant for neuropsychological testing by Dr. Perez to assess his
employment-related conditions.
The Board finds that appellant’s refusal to fully cooperate with Dr. Perez’s testing
constituted obstruction of an OWCP-directed examination. While appellant attended the
scheduled evaluation, he did not provide consistent effort in Dr. Perez’s testing. Although he
maintained that Dr. Perez was unprofessional, failed to be properly communicative, that his
evaluation with her was interrupted several times when she did other things, and that he did not
have the opportunity to eat lunch or a snack during the testing, the Board finds these contentions
are of insufficient merit to absolve him of his failure to cooperate fully with her testing.14 For
the purpose of invoking the penalty provision of section 8123(d), it is sufficient that appellant
12

Scott R. Walsh, 56 ECAB 353 (2005).

13

20 C.F.R. § 10.320; see J.T., supra note 7.

14

See Edward Burton Lee, 53 ECAB 183 (2001).

6

refused to fully cooperate with Dr. Perez’s evaluation. The Board will therefore affirm OWCP’s
November 10, 2016 decision suspending appellant’s monetary compensation pursuant to section
8123(d) of FECA.15
On appeal appellant’s representative asserts that OWCP delayed in rescheduling
appellant’s second opinion examination for more than one year after appellant’s notice of his
intent to appear and comply with a scheduled medical appointment, thus causing prejudice to
appellant. The delay in rescheduling the second opinion examination issue, however, is outside
of the Board’s jurisdiction as it does not involve a final adverse decision issued under FECA.16
The Board further notes that the hearing representative held in her November 10, 2016 decision
that, as appellant had agreed to cooperate with a rescheduled examination on February 2, 2016,
OWCP should schedule an appointment and, following his attendance and cooperation,
compensation should be restored retroactive to the date of suspension.
LEGAL PRECEDENT -- ISSUE 2
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.17
ANALYSIS -- ISSUE 2
In its December 9, 2016 decision, OWCP denied appellant’s claim for compensation for
the period October 29 to November 25, 2016.
As noted above, section 8123(d) provides that an employee’s right to compensation is
suspended until the refusal or obstruction stops. When the claimant actually reports for
examination, payment retroactive to the date on which the claimant agreed to attend the
examination may be made.18
In the case at hand, appellant advised OWCP on February 3, 2016 that he would fully
cooperate with any rescheduled evaluation, but would prefer another doctor, and on August 11,
2016 indicated that he would fully cooperate with an evaluation with Dr. Perez. He also testified
to this intent at the October 4, 2016 hearing. A new evaluation had not been scheduled at the
time of the December 9, 2016 decision.
As appellant had not fully cooperated within the parameters of section 8123(d) of FECA
at the time OWCP issued its December 9, 2016 decision, his right to compensation remained

15

R.T., Docket No. 14-95 (issued May 22, 2014).

16

20 C.F.R. § 501.2(c).

17

5 U.S.C. § 8102.

18

Sharon Handy, 57 ECAB 446 (2006).

7

suspended. He, therefore, was not entitled to wage-loss compensation for the period October 29
to November 25, 2016 and any other period, until the obstruction ends.19
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
pursuant to 5 U.S.C. § 8123(d) due to his failure to cooperate with a scheduled medical
examination, and thus, that it properly determined that appellant’s claims for disability for the
period October 29 to November 25, 2016, and any further period were not payable.
ORDER
IT IS HEREBY ORDERED THAT the December 9 and November 10, 2016 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 11, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

5 U.S.C. § 8123(d).

8

